UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4345
CHRISTOPHER MICHAEL WATKINS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Henry C. Morgan, Jr., District Judge.
                            (CR-00-43)

                  Submitted: November 14, 2001

                      Decided: December 4, 2001

 Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John G. Lafratta, COWAN, NORTH & LAFRATTA, L.L.P., Rich-
mond, Virginia, for Appellant. Kenneth E. Melson, United States
Attorney, Matthew W. Hoffman, Special Assistant United States
Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WATKINS
                              OPINION

PER CURIAM:

   A jury convicted Christopher Michael Watkins of possession of a
firearm by a convicted felon. On appeal, he alleges that the evidence
was insufficient to support the finding of guilt and that his counsel
rendered ineffective assistance. Finding no error, we affirm.

   On direct appeal of a criminal conviction, a "verdict must be sus-
tained if there is substantial evidence, taking the view most favorable
to the Government, to support it." Glasser v. United States, 315 U.S.
60, 80 (1942). In the present case, we find that the evidence, viewed
in the light most favorable to the Government, was sufficient for a
rational trier of fact to determine that Watkins possessed a firearm
and threw it while being pursued by the police.

   We review claims of ineffective assistance of counsel on direct
appeal only when the ineffectiveness "conclusively appears" on the
record. United States v. Smith, 62 F.3d 641, 651 (4th Cir. 1995). Oth-
erwise, such claims should be raised in the district court in a post-
conviction proceeding rather than in this court by direct appeal. Id. In
the present case, there is nothing in the record that clearly shows that
counsel was deficient for failing to move for a downward departure,
given Watkins’ extensive criminal history. In addition, because the
record does not show that a juror was sleeping during Watkins’ trial,
counsel was not clearly deficient for not raising an objection.

  Accordingly, we affirm Watkins’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED